Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 1 of 17 PageID 310




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   DARIN LANEY,

         Plaintiff,

   v.                                             Case No. 3:19-cv-1278-TJC-JRK

   LLOYD J. AUSTIN, III, U.S.
   Secretary of Defense, PERSPECTA,
   INC., and PERSPECTA
   ENTERPRISE SOLUTIONS, LLC,

         Defendants.



                                      ORDER

         This employment case is before the Court on Defendant Lloyd J. Austin,

   III’s 1 Motion to Dismiss (Doc. 19) and Defendants Perspecta Enterprise

   Solutions, LLC and Perspecta, Inc.’s Motion to Compel Arbitration and Dismiss

   or, Alternatively, to Stay Action Pending Arbitration (Doc. 18). Plaintiff Darin

   Laney alleges disability retaliation in violation of the Rehabilitation Act (Count

   II) and defamation per se (Count VII) against Austin. (See Doc. 1). Laney does

   not oppose dismissal of the defamation claim against Austin (Doc. 20), so only



         1 Lloyd J. Austin, III became the United States Secretary of Defense on
   January 22, 2021. (Doc. 47 n.1). Under Federal Rule of Civil Procedure 25(d),
   he is automatically substituted in his official capacity as the party Defendant
   for former Secretary of Defense Mark T. Esper.
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 2 of 17 PageID 311




   the disability retaliation claim remains. Against Defendants Perspecta

   Enterprise Solutions, LLC and Perspecta, Inc. (collectively, “Perspecta”), Laney

   alleges disability discrimination in violation of the Rehabilitation Act (Count I),

   disability discrimination in violation of the Americans with Disabilities Act

   (“ADA”) (Count III), failure to provide reasonable accommodation in violation

   of the ADA (Count IV), handicap discrimination in violation of the Florida Civil

   Rights Act (“FCRA”) (Count V),           and failure to provide reasonable

   accommodation under the FCRA (Count VI).

          Laney filed a Response in Opposition to Austin’s Motion to Dismiss (Doc.

   20) and a Response in Opposition to Perspecta’s Motion to Compel Arbitration

   (Doc. 22). Perspecta filed a Reply (Doc. 29) and Laney filed a Sur-Reply (Doc.

   31). The Court held a hearing on the motions on September 9, 2020, the record

   of which is incorporated by reference. Following unsuccessful efforts to mediate

   (Doc. 42), Perspecta and Austin filed supplemental briefs in support of their

   motions (Docs. 47, 48), and Laney filed a supplemental brief in response (Doc.

   51).

          I.   BACKGROUND

               A. The Parties

          Laney is a United States Navy veteran who served multiple tours in Iraq

   and Afghanistan. (Doc. 1 ¶ 25). During his time in the service, Laney was shot

   twice and saw comrades killed alongside him. Id. As a result, Laney developed


                                           2
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 3 of 17 PageID 312




   post-traumatic stress disorder (“PTSD”) and depression. (Doc. 1 ¶ 26). Though

   his conditions have been diagnosed and treated with medicine and therapy,

   Laney still suffers from bouts of severe depression and suicidal thoughts. Id.

   Unfortunately, Laney was also recently diagnosed with cancer. Id. Following

   his military service, Laney began working for DXC Technology (“DXC”), now

   Perspecta, at the Jacksonville, Florida naval base. (Doc. 1 ¶ 22). Despite his

   disability, Laney was able to perform the essential functions of his job. (Doc.

   1 ¶ 27).

         Perspecta, Inc., the current owner of Laney’s former employer, provides

   technology services to government customers across the United States. (Doc.

   1 ¶ 11). At the time of key events in the Complaint, Laney was employed by

   what was then Enterprise Services, LLC, which was owned by DXC. (Doc.

   1 ¶ 12). On May 31, 2018, Enterprise Solutions merged with Vencore, Inc. and

   KeyPoint Government Solutions, Inc. to create Perspecta Enterprise Solutions,

   LLC. (Doc. 1 ¶ 12). Perspecta Enterprise Solutions, LLC is now a subsidiary of

   Perspecta, Inc. Id. According to Laney, under the merger agreement, Perspecta,

   Inc. retained responsibility for some claims related to employment with

   Enterprise Services and DXC, including this matter. (Doc. 1 ¶ 13). Thus, Laney

   has filed suit against both Perspecta, Inc. and Perspecta Enterprise Solutions,

   LLC, collectively referred to herein as “Perspecta.” (See Doc. 1).




                                           3
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 4 of 17 PageID 313




         Defendant Austin is the United States Secretary of Defense; this action

   is against him in his official capacity. (Doc. 1 ¶ 14). The United States Naval

   Facilities Engineering Command (“NAVFAC”), an executive branch of the

   Department of Defense, manages the Navy’s systems and equipment. (Doc.

   1 ¶ 15). NAVFAC operates out of the Jacksonville naval base and is

   headquartered in Washington, D.C. Id.

         Perspecta has a contract with NAVFAC that requires Perspecta

   technicians to work on-site for NAVFAC at the Jacksonville naval base. (Doc.

   1 ¶ 16). Laney worked as one of those technicians. Technicians must have a

   Common Access Card (“CAC”) to perform IT work for NAVFAC. (Doc. 1 ¶ 23).

               B. Alleged Events Leading to Termination

         Laney alleges that he began a full-time position on July 14, 2014 “with

   DXC (now Perspecta),” and that he had worked as a contractor “for Perspecta

   (via HP/HPEnterprise/DXC)” for two years before that time. 2 (Doc. 1 ¶ 22). By

   2018, Laney was employed as a Technical Services Provider assigned to perform

   IT services for NAVFAC. Id. During his employment, Laney was never

   disciplined and never received a poor performance review. Id.

         On March 27, 2018, Laney made a comment that was overheard by one of

   his co-workers, Greg Sneed. (Doc. 1 ¶ 28). Laney stated that he had taken


         2 The actual corporate entity for which Laney began his employment and
   his actual date of employment are discussed in more detail infra.


                                         4
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 5 of 17 PageID 314




   Xanax, and that if things did not get better and his cancer treatments did not

   start to work, then he would “do it the old fashioned way next time.” Id. Two

   days later, when Laney was not at work and Sneed could not reach him, Sneed

   disclosed the comment to Anthony Joshua, NAVFAC’s IT Director. (Doc. 1 ¶ 29).

         Joshua contacted the Clay County Sheriff’s Office, and an officer

   dispatched to Laney’s home determined that Laney was not a threat to himself

   or others. (Doc. 1 ¶ 30). The officer observed that Laney denied making suicide

   threats. Id. Meanwhile, news of Laney’s comment spread at the base, and

   NAVFAC Security Manager Mike Damato reported Laney to the Jacksonville

   Sheriff’s Office as a “dangerous ‘disgruntled employee,’ [allegedly] based on

   stereotypes of veterans who suffer from PTSD and depression.” (Doc. 1 ¶ 31).

   Jacksonville police also determined that Laney did not pose a threat. (Doc.

   1 ¶ 32).

         Laney was permitted to return to work on March 30, 2018 because he was

   not a threat to himself or others. Id. When he arrived, however, Damato had

   the base on lock-down and base police interrogated Laney, searched his car, and

   concluded that he was not a threat. Id. Laney’s CAC was returned to his boss,

   Keith Gallagher. (Doc. 1 ¶¶ 23, 33). Representatives from the division where

   Laney had been working told Gallagher they had no problem with Laney

   returning, and Perspecta’s security officers cleared Laney. (Doc. 1 ¶ 33). Laney

   received his CAC and returned to work around 12:30 p.m. that day. Id.


                                          5
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 6 of 17 PageID 315




               C. Termination

         Later on March 30, 2018, Gallagher terminated Laney’s employment. Id.

   Gallagher stated that NAVFAC revoking Laney’s CAC was the reason for

   termination but did not say why NAVFAC had done so. Id. NAVFAC later sent

   Laney a letter stating that his CAC was revoked because he was terminated by

   DXC. (Doc. 1 ¶ 34).

         Defendants did not offer Laney accommodations, such as assistance

   through the V.A. Hospital or the Veterans Crisis Line. (Doc. 1 ¶ 35). Laney

   claims that “[t]hese types of accommodations are provided to other employees

   who are not categorized as dangerous ‘disgruntled employees’ based solely on

   stereotypes of veterans who suffer from PTSD and depression.” Id. Laney

   asserts that Defendants categorizing him as a “threat” was not based on medical

   judgment, objective evidence, or assessment of his ability to safely carry out his

   job functions. Id. Instead, he alleges, they ignored the determinations of three

   law enforcement agencies and acted on flawed personal assumptions. (Doc.

   1 ¶ 37).

         Laney alleges that he has suffered from lost wages, lost benefits,

   emotional distress, public humiliation, and depression as a result of

   Defendants’ conduct. (Doc. 1 ¶ 39). He further asserts that Defendants’

   unlawful actions were intentional, willful, malicious, and/or done in callous

   disregard for Laney’s rights. (Doc. 1 ¶ 40).


                                           6
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 7 of 17 PageID 316




               D. Procedural Posture

         On August 8, 2018, Laney filed a Charge of Discrimination with the Equal

   Employment Opportunity Commission (“EEOC”) and the Florida Commission

   on Human Rights (“FCHR”). (Doc. 1 ¶ 9). He later received a Right to Sue notice

   from the EEOC and filed this action on November 1, 2019. (Doc. 1 ¶ 10). Thus,

   all administrative prerequisites to this action are satisfied.

         Austin requests that the Court dismiss the disability retaliation claim

   against him for failure to state a claim upon which relief can be granted under

   Federal Rule of Civil Procedure 12(b)(6). (See Doc. 19). Perspecta, on the other

   hand, points to a Mutual Agreement to Arbitrate Claims in Laney’s employment

   agreement to argue that this dispute must be decided before an arbitrator, not

   before the Court. (Doc. 18 at 3–11). Perspecta asks the Court to enforce the

   arbitration agreement by compelling arbitration and dismissing the suit or,

   alternatively, staying the action pending arbitration. (Doc. 18).

         II.   DISCUSSION

               A. Austin’s Motion to Dismiss (Count II)

         Austin first contends that the Court should dismiss the disability

   retaliation claim because Laney was not terminated for disability alone. (Doc.

   19 at 2–3). The Rehabilitation Act only applies to discrimination solely on the

   basis of disability. 29 U.S.C. § 794(a); see Ellis v. England, 432 F.3d 1321, 1326

   (11th Cir. 2005) (“It is not enough for a plaintiff to demonstrate that an adverse


                                           7
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 8 of 17 PageID 317




   employment action was based partly on his disability. Rather, under the

   Rehabilitation Act, a plaintiff must prove that he suffered an adverse

   employment action ‘solely by reason of’ his handicap.”) (citation omitted). Laney

   alleges that he was categorized as a dangerous, disgruntled employee “based

   solely on stereotypes of veterans who suffer from PTSD and depression.” (Doc.

   1 ¶ 36). Further, he alleges that Defendants took adverse employment action

   against him despite three independent judgments that he was not a security

   threat. (Doc. 1 ¶ 37). Austin insists that Laney was terminated at least in part

   because of his comment to Sneed, but that is an issue for summary judgment.

   (See Doc. 19 at 3). To survive a motion to dismiss, Laney need not prove that

   his termination was solely because of disability; he need only allege facts that

   could support such an inference, and he has done so.

         Next, Austin argues that sovereign immunity bars Laney from seeking

   monetary damages. (Doc. 19 at 4). Laney concedes that monetary relief is not

   available but persists in seeking declaratory and injunctive relief, including

   reinstatement. (Doc. 20 at 4–5). Sovereign immunity prohibits monetary

   damages in Rehabilitation Act claims against federal agencies. See, e.g., Lane

   v. Pena, 518 U.S. 187, 192 (1996) (“The clarity of expression necessary to

   establish a waiver of the Government’s sovereign immunity against monetary

   damages for violations of § 504 is lacking in the text of the relevant

   provisions.”). However, Laney may still seek declaratory and injunctive relief


                                          8
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 9 of 17 PageID 318




   under the Act. Center v. Sec’y, Dep’t of Homeland Sec., Customs & Border Prot.

   Agency, 895 F.3d 1295, 1300 (11th Cir. 2018) (stating that the Rehabilitation

   Act “broadly prohibits federal agencies from discriminating on the basis of

   disability and provides judicially enforceable rights”); see also Lane v. Dep’t of

   Defense, Missile Defense Agency, No. 5:14-CV-02304-MHH, 2019 WL 4749985

   (N.D. Ala. Sept. 30, 2019) (dismissing claims for compensatory and punitive

   damages while retaining claims for declaratory relief, injunctive relief, and

   reinstatement under § 504 of the Rehabilitation Act).

         As to Laney’s claim for injunctive relief, Austin further argues that the

   Court has no power to restore Laney’s CAC access, which is required to access

   Jacksonville’s naval base and his IT work station. (Doc. 19 at 4). Austin cites to

   Dep’t of Navy v. Egan, 484 U.S. 518 (1988), a case about a Navy employee who

   was discharged when his security clearance was denied due to partially

   undisclosed criminal history. Austin asserts that “just as Egan bars ‘judicial

   review of adverse employment actions . . . when the issue is denial or revocation

   of a security clearance’ . . . so too should the Court decline to entertain Plaintiff’s

   request to force the Navy to reinstate his CAC.” (Doc. 19 at 4–5).

         Many courts have held that Egan forbids judicial review of the merits of

   security clearance decisions. See, e.g., El-Ganayni v. U.S. Dep’t of Energy, 591

   F.3d 176, 182 (3d Cir. 2010) (citing cases). The Eleventh Circuit recently

   summarized its interpretation of Egan, stating:


                                             9
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 10 of 17 PageID 319




          We have noted that Egan made clear that a decision concerning
          the issuance or non-issuance of security clearance is a matter
          within the purview of the executive and not to be second-guessed
          by the judiciary unless Congress has specifically provided
          otherwise. Moreover, we have extended Egan to apply not only to
          final denials or revocations of security clearances, but also to
          decisions made at the suspension or investigatory stage,
          determining that to review the initial stages of a security clearance
          determination is to review the basis of the determination itself
          regardless of how the issue is characterized.

    Murphy v. Sec’y, U.S. Dep’t of Army, 769 F. App’x 779, 782 (11th Cir. 2019)

    (quotation and citation omitted). Thus, when an employment discrimination

    claim “would require a court to weigh the validity of the executive’s proffered

    reasons for revoking a security clearance, courts have held that adverse

    employment actions based on denial of security clearance are not subject to

    judicial review.” Baisden v. Winter, No. CV204-212, 2006 WL 717193, at *3

    (S.D. Ga. Mar. 20, 2006) (citing cases).

          Laney’s claim of disability retaliation against Austin hinges on revocation

    of Laney’s CAC, which is analogous to a security clearance. Laney was not

    employed by the Navy; he was employed by DXC (now Perspecta) as a technical

    services provider, and he was terminated by his DXC supervisor. (Doc. 1 ¶ 21).

    Laney alleges that the actual reason for his termination is in question, and it

    may or may not have been due to revocation of his CAC. (Doc. 1 ¶ 23, 33, 34).

    Laney’s Perspecta supervisor told him that he was terminated because

    NAVFAC had revoked his CAC, while NAVFAC provided a letter stating that



                                           10
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 11 of 17 PageID 320




    his CAC was revoked because Perspecta had terminated his employment. (Doc.

    1 ¶ 34). Either way, NAVFAC’s only tie to adverse employment actions against

    Laney was revoking his CAC; there is no other action Laney alleges NAVFAC

    took that may subject it to liability under the Rehabilitation Act. Therefore,

    under the principles of Egan, Laney’s claim against Austin cannot survive. 3

    Laney’s claim for disability retaliation against Austin is dismissed with

    prejudice.

                 B.   Perspecta’s Motion to Compel Arbitration and Dismiss

                      or, Alternatively, Stay Action Pending Arbitration

          Perspecta asks that the Court compel arbitration and dismiss the case or

    stay the case pending arbitration based on a Mutual Agreement to Arbitrate

    Claims (“Agreement”). (Docs. 18, 18-3). Perspecta argues that Laney’s claims

    are subject to the Agreement, which he entered into as a condition of his



          3 While analogous to a security clearance for purposes of Rehabilitation
    Act liability, a CAC is not the same as a security clearance. There appear to be
    federal regulations allowing for administrative review of a decision to revoke a
    CAC:

          Contractor employees who have had their CAC revoked, and for
          whom an appeal is allowed under this paragraph, may appeal to
          DOHA [Defense Office of Hearings and Appeals] under the
          established administrative process set out in 32 CFR Part 155.
          Decisions following appeal are final.

    32 C.F.R. § 156.6(d)(3) – (4). Thus, Laney’s avenue to appeal revocation of his
    CAC appears to be an appeal to DOHA, not this Court.


                                          11
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 12 of 17 PageID 321




    employment with Hewlett-Packard Enterprise Services (“HP”). (Doc. 18 at 1–

    3). Perspecta has attached the Agreement as an exhibit to its motion and

    provides the following facts. (Docs. 18 at 3, 18-3).

          In an email dated July 15, 2014, Laney was offered a job as a Field

    Services Technician for HP Enterprise Services. (Doc. 18-3 at 2). The email set

    forth various terms and conditions of employment, including the requirement

    to sign the Agreement:

          Arbitration Agreement. This offer and your employment are also
          conditional upon you reviewing and agreeing to the Mutual
          Agreement to Arbitrate Claims. Arbitration has become a common
          practice in many areas of business and HP recognizes arbitration
          to be an effective way to resolve employment-related disputes.
          Please review the Mutual Agreement to Arbitrate Claims enclosed
          below.

    (Doc. 18-3 at 2–3). In relevant part, the Agreement said:

           This Mutual Agreement to Arbitrate Claims (“Agreement”) is
           between me (hereafter, “Employee”) and Hewlett-Packard
           Company (hereafter the “Company” or “HP”) or the subsidiary by
           which Employee is employed. Any reference to the Company will
           be a reference also to all direct and indirect parent, subsidiary,
           partners, divisions, and affiliated entities, and all successors and
           assigns of any of them. The Federal Arbitration Act (FAA) (9
           U.S.C. § 1 et seq.) shall govern this Agreement, which confirms a
           transaction involving commerce. The Parties expressly agree that
           this Agreement shall be construed, interpreted, and its validity
           and enforceability determined, in accordance with the FAA. The
           mutual obligations by the Company and by Employee to arbitrate
           differences provide mutual consideration for this Agreement. It is
           mutually agreed that any and all disputes or claims as defined
           below between Employee and the Company shall be submitted to
           arbitration under the following conditions.



                                            12
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 13 of 17 PageID 322




    Id. at 4 (emphasis added). The Agreement “applies to any dispute . . . that

    Employee may have against: (1) the Company; (2) its current and former

    officers, directors, principals, shareholders, owners, employees, or agents; (3)

    the Company’s benefit plans or the plan’s sponsors, fiduciaries, administrators,

    affiliates, or agents; and (4) all successors and assigns of any of them.” Id. The

    Agreement also requires all claims or issues regarding arbitrability, validity,

    scope, enforceability, interpretation, or application of the Agreement to be

    submitted to the arbitrator. Id. Covered claims include disputes arising out of

    discrimination based on disability. Id.

          The email instructed Laney to accept his employment by e-signing

    through clicking an “Accept the offer” button. (Doc. 18-2 at 2). In doing so, the

    email stated that he acknowledged he had read, understood, and agreed to the

    terms and conditions of the Agreement and other enclosed documents. Id. The

    email stated that he must provide his acceptance on the same day the letter

    was sent. (Doc. 18-3 at 3). Laney’s return email, also attached by Perspecta,

    indicates that he accepted the offer on July 16, 2014. (Doc. 18-2 at 2).

          In the years since Laney accepted the Agreement, HP has undergone

    significant corporate reorganization. (Doc. 18 at 5–6). 4 Perspecta claims that


          4 Perspecta explains through the Declaration of James Johnston (Doc. 18-
    1), the Vice President of Perspecta, Inc., the various mergers that have taken
    place. After Laney accepted employment, Hewlett-Packard Company changed
    its name to HP Inc. in 2015, and spun off its enterprise information technology

                                              13
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 14 of 17 PageID 323




    Laney was still employed by Hewlett-Packard Company or its successors or

    assigns from the beginning of his employment until termination of his

    employment on March 30, 2018, and therefore remains bound by the

    Agreement. Id. at 6. Thus, Perspecta seeks to invoke the Agreement’s

    arbitration provision.

          Courts look to three factors in deciding whether to grant a motion to

    compel arbitration: (1) whether a valid written agreement to arbitrate exists;

    (2) whether an arbitrable issue exists; and (3) whether the right to arbitrate

    was waived. Moore-Woodland v. Blue Diamond Dolls, Inc., No. 8:16-CV-00421-

    T-24UAM, 2016 WL 11491578, at *2 (M.D. Fla. May 9, 2016). “[W]hile doubts

    concerning the scope of an arbitration clause should be resolved in favor of

    arbitration, the presumption does not apply to disputes concerning whether an




    business, Hewlett Packard Enterprise Co. (“HPE”), making HPE the parent
    corporation to HP. (Doc. 18-1 ¶ 5). In 2017, HP was changed to Enterprise
    Services, LLC but remained the parent to Enterprise Services, LLC. Id. Later
    in 2017, HP spun off the Enterprise Services, LLC entity, which was merged
    with Computer Sciences Corporation, and the combined entity was DXC
    Technology. Id. at ¶ 7. After the merger, Enterprise Services, LLC remained an
    operating company of DXC. Id. In 2018, DXC divested itself of its public
    business, including Enterprise Services, LLC, and combined that public sector
    business with Vencore, Inc. and KeyPoint Government Solutions, Inc. Id. at ¶ 8.
    The combined entity was named Perspecta, Inc., and Enterprise Services, LLC
    remained an operating subsidiary of Perspecta, Inc. Id. Enterprise Services,
    LLC was later renamed Perspecta Enterprise Solutions, LLC, which remains
    an operating subsidiary of Perspecta. Id. at ¶ 9.


                                          14
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 15 of 17 PageID 324




    agreement to arbitrate has been made.” Dasher v. RBC Bank (USA), 745 F.3d

    1111, 1115–16 (11th Cir. 2014).

          Though Laney says he never agreed to arbitrate, the documents put

    forward by Perspecta demonstrate otherwise by a preponderance of the

    evidence. Cf. Bazemore v. Jefferson Capital Sys., 827 F.3d 1325, 1330–31 (11th

    Cir. 2016) (finding company failed to establish that consumer entered into

    arbitration agreement when she applied for a credit card over the internet and

    there was no direct evidence of the agreement or its terms). Perspecta has

    shown the existence of the Agreement and its terms. (Doc. 18-3). The Agreement

    is broad, including language specifying that “the Company” encompasses all

    successors and assigns of any direct and indirect parent, subsidiary, partners,

    divisions, and affiliated entities. (Doc. 18-3 at 4). The provision on scope defers

    the issue of arbitrability to the arbitrator, and the Agreement explicitly covers

    disability   claims,   which   Laney   brings   against   Perspecta    under   the

    Rehabilitation Act, ADA, and FCRA. Id.

          To be sure, Perspecta has a complicated corporate history. Laney signed

    the Agreement with HP, not with Perspecta. (See Doc. 18-3). Still, based on the

    documents provided and Laney’s own explanation of his former employer’s

    corporate reorganization, the Court finds that Laney accepted the Agreement

    and that Perspecta is “the Company” under the Agreement. (See Docs. 18-1; 18-

    2; 18-3). To the extent that questions remain regarding enforceability of the


                                            15
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 16 of 17 PageID 325




    Agreement by Perspecta, the scope of pre-hearing discovery, or the Agreement’s

    fee provisions, all of which Laney raises in his response to Perspecta’s motion

    (Doc. 22), those issues are for the arbitrator to consider. Laney must seek

    arbitration of the claims in this dispute. Because the arbitrator will consider

    Laney’s challenges concerning scope, validity, and enforceability of the

    Agreement for the first time, a stay of Laney’s claims is appropriate rather than

    dismissal. See Moore-Woodland, 2016 WL 11491578, at *6.

          III.   CONCLUSION

          Accordingly, it is hereby

          ORDERED:

          1.     Defendant Lloyd J. Austin, III’s Motion to Dismiss (Doc. 19) is

    GRANTED. Plaintiff Darin Laney’s claims in Counts II and VII against

    Defendant Lloyd J. Austin, III are DISMISSED with prejudice. Defendant

    Austin is no longer a defendant in this case.

          2.     Defendants Perspecta Enterprise Solutions, LLC and Perspecta,

    Inc.’s Motion to Compel Arbitration and Dismiss or Alternatively, Stay Action

    Pending Arbitration (Doc. 18) is GRANTED in part, as stated herein.

          3.     Plaintiff Darin Laney and Defendants Perspecta Enterprise

    Solutions, LLC and Perspecta, Inc. should proceed to arbitration in accordance

    with the Mutual Agreement to Arbitrate Claims (Doc. 18-3).




                                           16
Case 3:19-cv-01278-TJC-JRK Document 59 Filed 03/04/21 Page 17 of 17 PageID 326




            4.   This case is STAYED pending arbitration. The Clerk is directed to

    administratively close the file, pending further Order.

            DONE AND ORDERED in Jacksonville, Florida the 4th day of March,

    2021.




    tnm
    Copies:

    Counsel of record




                                           17
